Citation Nr: 0912435	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  03-25 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
diabetes mellitus (with erectile dysfunction, gastroparesis, 
and cataracts) currently evaluated as 20 percent disabling. 

2.  Entitlement to a separate compensable evaluation for 
erectile dysfunction, associated with service-connected 
diabetes mellitus. 

3.  Entitlement to a separate compensable evaluation for 
cataracts, associated with service-connected diabetes 
mellitus. 

4.  Entitlement to a separate compensable evaluation for 
gastroparesis, associated with service-connected diabetes 
mellitus.

5.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

6.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for 
chest pains (claimed as unstable angina), and if so, whether 
service connection should be granted.  
7.  Entitlement to service connection for tuberculosis (TB).

8.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

9.  Entitlement to service connection for a generalized 
anxiety disorder, to include as secondary to service-
connected low back disorder and diabetes mellitus.

10.  Entitlement to total disability rating based on 
individual unemployability, to include whether a clear and 
unmistakable error (CUE) existed in an RO rating decision of 
May 2005.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the Nashville, Tennessee 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Service connection for chest pains was denied in a final 
unappealed July 1972 Board decision.  Thus, despite the RO's 
characterization of the issue on the appeal, the Board must 
make an independent determination as to whether new and 
material evidence has been presented to reopen the claim-
before reaching the merits of that claim.  Only where the 
Board concludes that new and material evidence has been 
received does it have jurisdiction to consider the merits of 
the claim.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Hickson v. West, 11 Vet. App. 374, 377 (1998).

The record reveals a current diagnosis of benign prostatic 
hypertrophy related to the service-connected diabetes 
mellitus, type II disability.  Service connection for this 
condition has not been claimed or adjudicated; the matter is 
referred to the agency of original jurisdiction for 
appropriate action. 

The issues of entitlement to service connection for chest 
pain, diagnosed as unstable angina, and entitlement TDIU, to 
include on the basis of CUE, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus requires a restricted diet, oral 
hypoglycemic agents, and insulin; restriction of activities 
is not required.
 
2.  Erectile dysfunction is manifested by impotency, but 
without visible deformity of the penis; and the Veteran is 
currently in receipt of special monthly compensation based on 
loss of use of a creative organ.

3.  Gastroparesis is manifested by mild disturbances of bowel 
dysfunction and no abdominal pain.

4.  The Veteran's corrected visual acuity has at no time been 
worse than 20/30 in the right eye and no worse than 20/40 in 
the left eye, without evidence of aphakia.

5.  The Veteran has mild non-bleeding hemorrhoids without 
thrombosis or fissures. 

6.  Service connection for chest pains was denied in a July 
1972 Board decision because there was no diagnosed organic 
disease associated with the chest pain, including a chronic 
cardiovascular disorder.

7.  Evidence submitted since the last final denial of the 
Veteran's claim includes information that was not previously 
considered; establishes a fact necessary to substantiate the 
claim; and raises a reasonable possibility of substantiating 
the claim. 

8.  Tuberculosis was not shown in service and the Veteran 
currently does not have any residuals of tuberculosis.

9.  The Veteran participated in combat during active service; 
a current diagnosis of PTSD has been related to in-service 
combat stressors.

10.  A generalized anxiety disorder has been linked to 
service-connected disabilities of diabetes mellitus and 
herniated lumbar discs.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.119, Diagnostic Code 
7913 (2008).

2.  The criteria for a compensable evaluation for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4.115B, Diagnostic Code 7522 (2008).

3.  The criteria for a compensable evaluation for 
gastroparesis have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(b)(1); 4.114, Diagnostic Code 7319 (2008).

4.  The criteria for a compensable evaluation for cataracts 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(b)(1), 4.75, 4.83a, 4.84A, Diagnostic Code 6028 (2008).

5.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(b)(1), 4.114, Diagnostic Code 7336 (2008).

6.  The July 1992 Board decision is final.  Evidence received 
since the October 1989 Board decision is new and material, 
and the claim for service connection for chest pain is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2008).

7.  Tuberculosis was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303. 

8.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.304(f) (2008).

9.  An anxiety disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Court has also held that at a minimum, adequate VCAA 
notice in an increased rating claim requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

VA provided VCAA-required notice regarding the Veteran's 
service connection claims in correspondence sent in October 
2003, December 2003, and February 2005.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his service 
connection claim, and identified his duties in obtaining 
information and evidence to substantiate his claim.  

The Veteran was provided VCAA notice regarding his increased 
rating claims in correspondence dated in October 2007 and May 
2008.  These two letters included notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  The May 2008 letter was in full compliance with 
the requirements of Vazquez-Flores.  It informed the Veteran 
that he should submit medical or lay evidence demonstrating a 
worsening or increase in severity of the disabilities on 
appeal; the effect that worsening has on his employment and 
daily life; and provided examples of the types of medical and 
lay evidence that he could submit.  The notices also included 
the applicable diagnostic criteria to be used in rating his 
disabilities.

Therefore, it appears that the only deficiency with regard to 
notice in this case is that some portions were received 
following the initial adjudication of the claims.  However, 
any timing deficiency was cured by readjudication of the 
claim in May 2008 and August 2008 supplemental statements of 
the case (SSOCs).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).


Duties to Assist

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his service 
connection and increased rating claims.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's service treatment 
records, VA and private post-service medical treatment 
records, and records from the Social Security Administration 
(SSA).  The Veteran was also afforded VA examinations in 
connection with his claims.

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  

Where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The Veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Hence, different ratings 
may be warranted for different time periods in an increased 
rating claim.  The appropriate period for consideration 
begins one year prior to the date of claim.  Id.

Diabetes mellitus

In a June 2004 rating decision, the RO increased the 
disability rating for diabetes mellitus to 20 percent, 
effective June 6, 2003.  The Veteran contends he is entitled 
to a higher rating.  

Ratings for diabetes mellitus are governed by criteria and 
set forth in 38 C.F.R. § 4.119, Diagnostic Code 7913.  A 
rating of 10 percent is assigned for diabetes mellitus that 
is managed by a restricted diet only. A rating of 20 percent 
is assigned for diabetes mellitus requiring insulin and a 
restricted diet or an oral hypoglycemic agent and a 
restricted diet. A rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.

A rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or visits to a diabetic care provider twice a month 
plus complications that would not be compensable if 
separately evaluated.

A rating of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated. 38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  See Note 1 to 
Code 7913.

At a February 2003 VA examination, an examiner indicated the 
Veteran's diabetes was treated with diet and exercise.  He 
was not on medication at the time.  The Veteran denied any 
prior use of insulin or hospitalization for low/high blood 
sugars, although he did report at least 2 episodes of 
hypoglycemia.  The examiner stated that there was no diabetic 
retinopathy present.

Annual physical examination reports from the Veteran's 
private internist, Dr. B., are of record.  These reports show 
that between February 2003 and June 2008, the Veteran's 
diabetes was controlled by diet, oral medications and 
insulin.  Dr. B.'s reports also reveal that he encouraged the 
Veteran to engage in regular gentle walking or other forms of 
aerobic exercise to help control his diabetes. 

At a March 2005 VA examination, the Veteran denied any 
episodes of ketoacidosis, but reported that he had had 
multiple episodes of hypoglycemia in the past year which 
required his admission to the hospital.  The examiner, 
however, noted that diabetic-related autonomic neuropathy was 
thought to be the likely cause of the symptoms which resulted 
in hospitalization.  At a March 2007 VA examination, the 
Veteran's diabetes mellitus was found to be controlled by 
oral medications and diet.  The examiner specifically stated 
that the Veteran was not restricted in his ability to perform 
strenuous activities.  He also stated that there had not been 
any recent hypoglycemic or ketoacidosis episodes.  

VA examinations in March 2007 and March 2008 include findings 
that the Veteran's diabetes was treated with oral medications 
and insulin.  The examiner stated that the course of the 
diabetes mellitus' since onset had been stable and there had 
been no side effects from treatment.  There was also no 
history of hospitalization due to hypoglycemia.

The Board finds that the criteria for a 40 percent rating 
under Diagnostic Code 7913 have not been met.  In reaching 
this conclusion, it is noted that the criteria for a higher 
rating under this diagnostic code are conjunctive not 
disjunctive-i.e. there must be  insulin dependence and 
restricted diet and regulation of activities.  "Regulation 
of activities" is defined by Diagnostic Code7913 as the 
"avoidance of strenuous occupational and recreational 
activities."  Medical evidence is required to show that 
occupational and recreational activities have been 
restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007):

Here, the medical evidence of record demonstrates that the 
Veteran's service-connected diabetes mellitus is currently 
treated by diet, oral hypoglycemic agents and insulin.  He is 
not shown to have been instructed by a physician to avoid 
strenuous occupational and recreational activities.  Rather, 
his treating physicians have encouraged him to engage in some 
form of moderate exercise to control his weight.  In light of 
the foregoing, the Board concludes that the evidence is 
against the assignment of an evaluation in excess of 20 
percent for diabetes mellitus under Diagnostic Code 7913.  
38 C.F.R. §§ 4.7, 4.21.

Erectile Dysfunction

The Veteran's erectile dysfunction is considered part of the 
diabetic process under Diagnostic Code 7913, and rated as 
noncompensably disabling.  He contends a separate compensable 
rating is warranted.  

Erectile dysfunction is rated analogously under Diagnostic 
Code 7522 for "deformity of the penis with loss of erectile 
power."  38 C.F.R. § 4.115b, Diagnostic Code 7522.  A 20 
percent evaluation is the only rating assignable under this 
diagnostic code.  In order to be assigned a 20 percent 
evaluation, two distinct elements are required: the Veteran 
must have a penile deformity and there must be evidence of 
loss of erectile power.  Id.

In every instance where the schedule does not provide a 
compensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.  

Annual physical examination reports from the Veteran's 
private internist, Dr. B., are of record.  These reports show 
that upon physical examinations in February 2001, March 2004, 
and June 2008, the Veteran's genitals appeared normal.  

At a February 2003 VA examination, the Veteran reported 
erectile dysfunction.  His genitals were normal upon 
observation.  The Veteran also denied any major urologic 
symptoms upon VA examination in March 2005.  At a recent VA 
examination in March 2008, the examiner noted that the penis 
appeared normal.  

The medical evidence does not indicate, nor does the Veteran 
contend, that he has any deformity of the penis.  While the 
Veteran has reported loss of erectile power, without evidence 
of deformity of the penis, there is no basis for the 
assignment of a compensable evaluation for erectile 
dysfunction.  The weight of the evidence is against the claim 
and a compensable schedular rating for erectile dysfunction 
is not warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.21 (2008).

Gastroparesis

The Veteran's gastroparesis is considered part of the 
diabetic process under Diagnostic Code 7913, and rated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7319.  He avers that a separate compensable 
evaluation is warranted. 

Under diagnostic code 7319, a noncompensable (0 percent) 
rating is assigned for mild symptoms, manifested by 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent rating is assigned for 
moderate irritable colon syndrome with frequent episodes of 
bowel disturbances with abdominal distress.  A 30 percent 
rating is assigned for severe irritable colon syndrome with 
diarrhea or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319. 

VA outpatient treatment records do not reflect evidence of 
chronic bowel disturbances or complaints of abdominal 
distress.  Rather, the records show the Veteran's abdomen has 
always been found to be soft without any tenderness, 
hepatosplenomegaly, bruits or masses upon examination.  

Private treatment records from Dr. B. show the Veteran's 
abdomen was normal during physical examinations, with no 
bruits or masses noted.  Rectal masses were not observed.  
Dr. B.'s records also reveal the Veteran's stool was usually 
brown and guiac-negative.  The Veteran did report occasional 
constipation at an April 2005 examination. 

At a VA examination in March 2008, the Veteran reported 
having some constipation, but denied symptoms of nausea, 
vomiting, diarrhea, abdominal pain, hematemesis or melena, or 
fecal incontinence.  Upon physical examination, bowel sounds 
were normal.  The abdomen was also normal with no tenderness, 
masses hernia, ascites, or abdominal guarding present.  Both 
the liver and spleen were normal as well.  

The Veteran has reported occasional constipation due to 
gastroparesis.  There is, however, no evidence of frequent or 
severe symptoms.  The severity of the Veteran's service-
connected gastroparesis, therefore, has not approximated the 
criteria for a compensable evaluation at any time during the 
appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.21.

Cataracts

The Veteran's cataracts are considered a part of the diabetic 
process under 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1), and are currently rated evaluated as noncompensably 
disabling pursuant to 38 C.F.R. § 4.84A, Diagnostic Code 
6028.  He avers that a compensable evaluation is warranted. 

Under Diagnostic Code 6028 pre- operative senile cataracts 
and others are rated based upon impairment of vision.  38 
C.F.R. § 4.84a, Diagnostic Code 6028.  Visual acuity is rated 
based upon the best distant vision obtainable after 
correction by glasses except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75.  
Evaluations for visual acuity range from non-compensable to 
100 percent based on the degree of impairment.  38 C.F.R. § 
4.84a, Diagnostic Codes 6061-6079.  

The percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a.  Vision 
in both eyes correctable to 20/40 warrants a non- compensable 
evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6079.  A 10 
percent rating requires vision in one eye correctable to 
20/50 and vision in the other eye correctable to 20/40.  38 
C.F.R. § 4.84a, Diagnostic Code 6078. 

An August 2002 VA outpatient treatment record shows visual 
acuity in the right eye was 20/15-1 and 20/25in the left eye.  
In November 2002, the Veteran was noted to be "a glaucoma 
suspect."  His visual acuity in the right eye was 20/25 and 
20/30 -2 in the left eye.  A December 2002 clinical note 
shows visual acuity was 20/25 -3 in the right eye and 20/40 -
1 in the left eye.

At a February 2003 VA examination, the Veteran had corrected 
visual acuity was 20/20-1 in the right eye and 20/40-1 in the 
left eye.  Confrontation visual fields were full.  

External examination was within normal limits.  Slit-lamp 
exam showed blepharitis bilaterally.  Conjunctivae and cornea 
were normal.  Peripheral macular vessels were all within 
normal limits.  The diagnosis included glaucoma suspect, with 
apparently mild visual field changes; compound myopic 
astigmatism; mild cataracts and mild blepharitis.  

In a May 2004 addendum, the examiner reiterated that the 
Veteran was "a glaucoma suspect," and was diagnosed as 
having myopic astigmatism; mild cataracts and mild 
blepharitis.  She noted further, however, that none of those 
diagnoses could directly be correlated to the diabetes 
mellitus.  She noted further that while some literature 
indicated diabetes mellitus to be a risk factor for glaucoma, 
the Veteran's cataracts were mild and his blood sugar well-
controlled-thus indicating the cataracts were not secondary 
to the diabetes mellitus alone.

Annual physical examination reports from Dr. B. dated in 
March 2003, March 2004, and April 2005 reveal the Veteran did 
not have diabetic retinopathy, but he was noted to be a 
glaucoma suspect.  On examination in 2006, Dr. B. indicated 
the Veteran had been diagnosed with glaucoma, but his ocular 
pressures had been acceptable with use of eye drops.

VA outpatient treatment records show visual acuity was 20/20 
+3 in the right eye and 20/25 in the left, in December 2005.  
In March 2006, visual acuity was 20/25 in both eyes.  Visual 
fields were full.  Prior to November 2006, the Veteran was 
only a 'glaucoma suspect,' but was prescribed glaucoma 
medication to treat the borderline-high pressure in his eyes.  
In June 2006, visual acuity in the right eye was 20/25 and 
20/20 in the left eye.  Visual acuity was 20/25 in both eyes 
upon evaluation in November 2006.  The Veteran was diagnosed 
with open angle glaucoma at that time.

At an April 2008 VA examination, the Veteran was noted to 
have ocular hypertension for which he was treated with 
medication.  Upon physical examination, best corrected visual 
acuity in both eyes was 20/20.  Motility was full in each 
eye.  Confrontation of visual fields was full in each eye.  
There were no defects of the pupils.  

Slit lamp examination revealed lid, lashes, conjunctivae, 
cornea, anterior chamber, and iris were within normal limits 
bilaterally.  The lens examination revealed trace nuclear 
sclerotic cataracts in each eye.  Dilated fundus examination 
was unremarkable.  The examiner stated that the Veteran had 
no anterior segment or fundus findings consistent with 
diabetes mellitus; specifically, there was no diabetic 
retinopathy.  The Veteran had very mild cataracts in each eye 
that were most likely age-related as diabetes mellitus was 
usually associated with cortical or posterior sub capsular 
changes.  

The examiner also indicated that the Veteran's intraocular 
pressure was slightly above normal on current examination 
although the optic nerves were healthy bilaterally.  In 
conclusion, the examiner observed that a review of the claims 
file showed several Humphrey visual field examinations that 
were mostly full, with no significant evidence of 
glaucomatous changes.

Based on the foregoing, it is clear that the Veteran's 
corrected visual acuity has at no time been worse than 20/25 
in the right eye and no worse than 20/40 in the left eye.  In 
short, his visual acuity has not approximated the criteria 
for a compensable rating.  While the Veteran is also 
diagnosed with glaucoma, his ocular pressures have been 
acceptable according to Dr. B.  There has been no evidence of 
aphakia or diabetic retinopathy.  Accordingly, the evidence 
does not support a separate compensable rating based upon 
decreased visual acuity.  

Hemorrhoids

In a March 2002 rating decision, the RO awarded service 
connection for hemorrhoids and assigned a noncompensable (0 
percent) evaluation, effective July 18, 2001.  The Veteran 
contends he is entitled to an initial compensable rating.

The Veteran's hemorrhoids are rated pursuant to 38 C.F.R. § 
4.114, Diagnostic Code 7336.  Under this Diagnostic Code, a 0 
percent rating is warranted for mild or moderate external or 
internal hemorrhoids.  To warrant a higher 10 percent rating, 
there must be evidence of large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  To warrant a 20 percent rating, there 
must be evidence of hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures.  Id.

In an October 2001 clinical note, Dr. B. indicated the 
Veteran had a history of intermittent rectal bleeding in the 
past; however at present his hemorrhoids were doing fairly 
well.  A March 2004 physical examination by Dr. B. revealed 
no rectal masses were present.  The Veteran's stool was guiac 
negative and his hemorrhoids were reportedly stable.  An 
April 2005 physical examination report from Dr. B. indicated 
that a colonoscopy in March 2004 revealed a hyperplasic 
polyp, which was removed.  Dr. B. noted further that while 
the Veteran's bowels were occasionally constipated; there was 
no recent report of blood or melena.  

At a December 2001 VA examination, it was noted that the 
Veteran has had hemorrhoids off and on for many years.  A 
recent sigmoidoscopy was negative.  The current physical 
examination for external and internal hemorrhoids was 
negative.  

A February 2005 VA outpatient treatment record shows no 
internal or external hemorrhoids were present on examination.  
The Veteran reported use of suppositories and topical cream 
as needed.  At his VA examination in March 2005, the Veteran 
denied any major bowel symptoms.  

At a March 2008VA examination, the Veteran's external 
hemorrhoids were determined to be stable.  There was no 
history of melena, hematemesis, or fecal incontinence.  On 
physical examination, there was no bleeding, thrombosis, 
prolapse, or fissures.  The Veteran denied any periods of 
incapacitation due to his intermittent hemorrhoids.

There has been no evidence of frequently recurring large or 
thrombotic irreducible hemorrhoids; or hemorrhoids with 
persistent bleeding, anemia, or fissures at any time over the 
course of this appeal.  Rather, the cumulative evidence 
reflects that the Veteran's hemorrhoids have manifested with 
symptoms that were no more than mild in nature.  His 
condition is largely self-treated with use of suppositories 
and creams as needed and there is no evidence of severe 
complications.  In addition, reviewing physicians have 
consistently described the hemorrhoids as 'stable.'  Based on 
these findings, a compensable rating is not warranted.  The 
claim for an increased initial rating for internal 
hemorrhoids is denied.  38 U.S.C.A. § 5107(b); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); see also Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The specific rating criteria; utilized in the evaluation of 
the Veteran's service-connected diabetes mellitus, erectile 
dysfunction, and cataracts, hemorrhoid, and gastroparesis 
disabilities, adequately addressed the severity of the 
Veteran's symptoms throughout the entire appeal period.  As 
the various schedular evaluations assigned herein, adequately 
contemplate the Veteran's disability and symptomatology, 
consideration of whether his disability picture exhibits 
other related factors such as marked interference with 
employment and frequent periods of hospitalization is 
unnecessary.  See Thun v. Peake, 22 Vet. App. at 115.  
Referral for consideration of an extraschedular rating is not 
warranted.

New and Material Evidence

In a July 1972 decision, the Board denied service connection 
for chest pains noting that the evidentiary record was absent 
any organic basis for the chest pains.  Board decisions are 
final when issued.  38 C.F.R. § 20.1100 (2008).  Final 
decisions will be reopened on receipt of new and material 
evidence. 38 U.S.C.A. § 5108.

Thirty-eight C.F.R. § 3.156(a), which defines "new and 
material evidence," was revised, effective August 29, 2001.  
The instant claim to reopen was filed after that date, and 
the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The last prior final denial of the claim was the July 1992 
Board decision.  At that time, the evidence consisted of 
service treatment records, post-service VA outpatient 
treatment records, VA examination report, and the Veteran's 
testimony.  In that decision, the Board recognized that while 
the Veteran's service treatment records showed numerous 
complaints of chest pain, various examination and evaluations 
were consistently negative for any organic for the 
complaints.  The Board also noted that when most recently 
evaluated during a VA cardiology examination that included an 
electrocardiogram and echocardiogram, treadmill test, and X-
ray; there was no evidence of cardiac disease.  

Evidence added to the record since the July 1992 decision 
includes numerous VA and private outpatient treatment 
records, including diagnostic tests, VA examination reports, 
and SSA records.  These records show a continuity of chronic 
chest pain complaints throughout the years.  Of particular 
significance are private medical records dated in May 2007, 
from S.T.H.S.  These records show the Veteran was underwent 
emergency diagnostic tests in response to his complaint of 
chest pains.  A coronary angiograph revealed 30 percent 
luminal plaguing in the mid-portion of the left anterior 
descending artery.  The diagnosis was minimal atherosclerotic 
coronary disease.  

The recent S.T.H.S. records are new evidence, as they were 
not previously considered by the Board.  In addition, these 
records are material, in that they relate to an element where 
the previously submitted evidence was found to be 
insufficient to grant the claim, namely competent medical 
evidence of a possible organic basis for the chronic atypical 
chest pains.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
As such, new and material evidence has been submitted and the 
claim is reopened.  To this extent only, the Veteran's claim 
is granted.  However, further development is necessary.

Service Connection 

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2008).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden, 381 F.3d 1163 
(Fed. Cir. 2004); see Caluza, 7 Vet. App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  

Service connection for PTSD is subject to additional 
requirements.  In order for a claim for service connection 
for PTSD to be successful, there must be: (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) 
(2008).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran 
"engaged in combat with the enemy."  Cohen v. Brown, 10 Vet. 
App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 
38 C.F.R. § 3.304(f).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that the Veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality. VAOPGCPREC 
12-99 (1999).

If VA determines that the Veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  Cohen, at 146- 47; 
Zarycki, at 98; 38 C.F.R. § 3.304(f).

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App.  
264 (2004).  A determination that a Veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a Veteran engaged in combat may 
include the Veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v.  
West, 11 Vet. App. 353, 359 (1998). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  In addition, certain 
chronic diseases, including psychoses, may be presumed to 
have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Tuberculosis

Service treatment records are negative for a diagnosed 
tuberculosis disease process.  These records do, however, 
show that upon physical examination in October 1976, chest X-
rays showed lung fields were clear, except for a calcified 
lymph node seen in right hilium.  No mediastinal 
abnormalities were noted.  During a November 1976 periodic 
physical examination, the Veteran reported that at age 12 he 
lived with his grandfather who had tuberculosis.  He further 
reported that he was placed on medication at age 14.  The 
Veteran also reported that his wife had tuberculosis.  

The examining physician noted that a prior Tine test was 
positive; however, current X-rays were negative.  Chest X-
rays performed in October 1977, June 1978, July 1984, and 
January 1988 continued to show a calcified granuloma in right 
hilium, some minimal fibrotic changes in the right hilium, 
but no evidence of active parenchymal abnormalities.  The 
Veteran did not undergo any treatment for tuberculosis at any 
time during service.  

Post-service VA and private treatment records contain 
multiple X-ray examination reports of the lungs, which showed 
old/remote pulmonary granulomatous disease.  Clinical notes 
from the Veteran's private physician, Dr. Booth, indicated 
the Veteran had a family history of tuberculosis and a remote 
history of pulmonary tuberculosis treated in 1965; however he 
had no known problems or recent disease.  VA examination 
reports dated in December 2001 and February 2003 also reveal 
that the Veteran was had a calcified granuloma in the right 
hilar region consistent with old granulatomous disease.  

The February 2003 examination report also contained the 
examiner's comment that the Veteran never had shortness of 
breath; chronic cough; fever, night sweats or other symptoms 
consistent with active tuberculosis.  In the February 2003 
examiner's opinion, there was no evidence that the Veteran 
suffered from tuberculosis, either active or inactive, or any 
sort of chronic lung condition.  

There is no other competent medical evidence or opinion in 
the claims file that shows the Veteran has current active 
tuberculosis, or any chronic residuals from a previous active 
process.  Although the Veteran may believe that he had 
tuberculosis during military service, and continues to have 
this disease, he is as a lay person not shown to have any 
specialized or medical training.  As such, he is not 
competent to render such a diagnosis.  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  

In the absence of competent medical evidence of tuberculosis 
diagnosed in service, or at any time after service 
connection, including at present; service connection is 
denied.

PTSD; Generalized anxiety disorder

A February 2004 VA outpatient treatment record shows the 
Veteran reported occasional depressed moods due to chronic 
back pain.  He reported that since his second back surgery he 
was no longer able to participate in sports, which was his 
previous outlet for stress.  He also reported a history of 
combat service in Vietnam, with current symptoms of 
flashbacks, nightmares, and sleep impairment.  The 
psychiatrist provided a diagnosis of PTSD; and mood disorder, 
secondary to chronic back pain.  

The Veteran underwent a VA psychiatric examination in March 
2005.  His claims file was reviewed and he was administered 
clinical tests for depression and anxiety.  The Veteran, a VA 
employee reported his current symptoms had been triggered by 
working on other Veterans' files; particularly the file of a 
man with whom he served in Vietnam and mistakenly thought had 
been killed.  His current symptoms included recurrent dreams, 
irritability, sleep impairment, and panic attacks.  Following 
the clinical interview and tests, the diagnoses were anxiety 
disorder, not otherwise specified (NOS) and depressive 
disorder, NOS.  

The examiner opined that the Veteran did not meet the full 
criteria for PTSD, although he did endorse mild re-
experiencing symptoms of PTSD, including daily mild panic 
attacks and mildly dysphoric mood.  The examiner further 
indicated that although the Veteran began having nightmares 
after reading the claims file of a Veteran with whom he 
served in Vietnam (who suffered severe injuries), his quality 
of life was primarily affected by physical constraints due to 
chronic pain and to a lesser degree, his diabetes.  The 
examiner stated further that while the Veteran's stressors 
had been decreased since disability retirement, he continued 
to experience some marital/familial discord.

In January 2004 and July 2005 correspondence, Dr. S., a 
private psychiatrist, wrote that the Veteran related several 
stressful events to him, including: nightly rocket attacks on 
his base; an unexpected visit from one of his brothers during 
one of these rocket attacks; searching through ashes for dog 
tags; and performing guard duty behind the mortuary.  

Dr. S. wrote further, that the Veteran also related a 30-year 
history of panic and anxiety symptoms, which he had not 
previously reported out of fear of hurting his chances for 
advancement in the military.  Current symptoms included 
nightmares, dreams, flashbacks, sleep impairment, avoidance, 
and anxiety.  Based on his findings, Dr. S. opined that the 
Veteran's previously dormant PTSD symptoms had been 
exacerbated by coming to work at the VA and dealing with 
claims files of other Veterans.  He diagnosed the Veteran 
with PTSD, delayed; and severe panic disorder.  

In March 2007, another private psychiatrist proffered a 
diagnosis of major depressive disorder, recurrent, moderate; 
rule-out generalized anxiety disorder; rule-out PTSD, rule-
out anxiety disorder.  

The VA psychiatrist who provided the February 2004 report and 
Dr. S. have both diagnosed the Veteran as having PTSD, and 
attributed the diagnosis to reported combat experiences in 
Vietnam.  

The remaining question then, is whether there is credible 
supporting evidence of claimed stressors; or whether the 
evidence shows that the Veteran engaged in combat, in which 
case, no supporting evidence is required. 

The Veteran's DD Form 214, certificate of service, reflects 
that he was assigned to the 366th Combat Support Group and 
stationed at the DaNang Air Field, in the Republic of 
Vietnam.  A copy of an Air Force Commendation Medal Award 
(Oak Leaf Cluster) shows the Veteran had meritorious service 
in the Republic of Vietnam from June 10, 1971 to June 10, 
1972.  

Other decorations and awards noted on his DD 214 include the 
Vietnam Service Medal, the Vietnam Campaign Medal, and the 
Vietnam Cross of Gallantry w/Device.  His military 
occupational specialties (MOS) included financial management 
superintendent and administrative specialist.  

The Veteran did not receive decorations confirming 
participation in combat.  However, Appendix I of the "Air 
Base Defense in the Republic of Vietnam, 1960-1973" by Roger 
P. Fox- which provides detailed information on all attacks on 
the ten primary US Air Force operating bases in Vietnam 
during the Vietnam War -indicates that there were a total of 
twelve (12) rocket attacks on the DaNang Air Force Base, 
between June 10, 1971 and June 10, 1972.  

These twelve attacks included nearly two hundred standoff 
rounds (STO) that impacted upon the base. This evidence, 
along with the Veteran's testimony, supports a finding that 
he engaged in combat, as that term is defined by the Court.  
See VAOPGCPREC 12-99 (1999); see also Sizemore v. Principi, 
18 Vet. App.  264 (2004); Gaines v. West, 11 Vet. App. 353, 
359 (1998).  Accordingly, his reported combat stressors are 
verified.

There is a current diagnosis of PTSD in the record that has 
been medically attributed to combat stressors.  Thus, all of 
the elements necessary for the grant of service connection 
for PTSD have been met.  38 C.F.R. § 3.304(f).  Resolving all 
doubt in favor of the Veteran, service connection for PTSD is 
allowed. 

The Veteran also contends that he has an anxiety disorder 
secondary to his service-connected diabetes mellitus and low 
back disorder.  Service connection is in effect for the back 
disorder.  As shown, he has been diagnosed with a general 
anxiety disorder.  Thus, the requirement of a current 
disability is met.  The remaining question then, is whether 
there is competent medical evidence of a nexus between the 
anxiety disorder and military service, or a service-connected 
disorder.

In this regard, the Board observes that a February 2004 VA 
psychiatrist has opined the Veteran has a general mood 
disorder secondary to back pain.  The Board notes further 
that while the March 2005 VA examiner found that the Veteran 
did not meet sufficient criteria for a clinical diagnosis of 
PTSD--in discussing her proffered diagnoses of anxiety 
disorder and depressive disorder, she opined that the 
Veteran's quality of life was primarily affected by physical 
constraints due to his chronic pain and to a lesser degree, 
his diabetes.  

This opinion, when interpreted in a light most favorable to 
the Veteran, at the very least can be interpreted as linking 
the cause of the diagnosed anxiety disorder to the service-
connected diabetes mellitus.  Thus, the required nexus 
element is met.  38 C.F.R. § 3.310.

For a Veteran to prevail in his claim, it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

As the Veteran is shown to have an anxiety disorder related 
to service-connected diabetes mellitus and low back 
disorders, the elements of service connection have been met.  
See 38 C.F.R. § 3.310.  Resolving all reasonable doubt in the 
Veterans favor, his claim for service connection for anxiety 
is granted.  See 38 U.S.C.A. § 5107(b); see Alemany v. Brown, 
9 Vet. App. 518, 519 (1996). 




ORDER

An increased disability evaluation for diabetes mellitus 
currently evaluated as 20 percent disabling is denied.

A separate compensable evaluation for erectile dysfunction is 
denied.

A separate compensable evaluation for gastroparesis is 
denied.

A separate compensable evaluation for cataracts is denied.

An initial compensable rating for hemorrhoids is denied.

New and material evidence having been submitted, the claim 
for entitlement to service connection for chest pains, 
claimed as unstable angina is reopened.  To this extent only, 
the appeal is granted.

Service connection for tuberculosis is denied.

Service connection for PTSD is granted.

Service connection for a general anxiety disorder is granted.


REMAND

The Veteran contends he is entitled to service connection for 
chest pains, claimed as unstable angina.  His service 
treatment records show ongoing complaints of chest pain of 
undetermined etiology.  The Veteran has reported, and the 
record confirms, continued complaints of chronic chest pain 
(of undetermined origin) following discharge from service.  
In May 2007, following a coronary angiograph, he was found to 
have minimal atherosclerotic coronary disease.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Veteran's reported continuity of chest pain 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  See 
McLendon, supra.  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran also contends that he is entitled to TDIU.  In 
the instant decision, the Board has awarded service 
connection for a PTSD and an anxiety disorder; however, 
effective dates and disability ratings have not been 
assigned.  Therefore, consideration of the TDIU claim is 
inextricably intertwined with the ratings for PTSD and 
anxiety disorder as well as a decision on the claim for 
service connection for chest pain.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
cardiovascular examination to determine 
whether the claimed chest pain, diagnosed 
as unstable angina was incurred in 
service.   

The claims folders must be made available 
to and reviewed by the examining 
physician.  The examination report, or an 
addendum, should reflect that the claims 
folders were reviewed. 

After examining the Veteran and reviewing 
the claims folders, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
better probability) that the current 
diagnosis of atherosclerotic coronary 
disease is at least as likely as not 
related to the Veteran's long-standing 
complaint of chest pain; or in the 
alternative, is at least as likely as not 
related to service-connected hypertension.  
A rationale for any opinion rendered 
should be provided. 

2.  Then the RO or AMC should readjudicate 
the claim of entitlement to TDIU.  

3.  If the benefits sought on appeal 
remain denied, the Veteran should be 
provided a supplemental statement of the 
case (SSOC), and the case should be 
returned to the Board, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


